From the judgment rendered the defendant appealed.
The evidence tended to show that the safe was delivered to the defendant at Thomasville, N.C. on Tuesday, 22 January, 1907, for transportation to Hickory, N.C. and that this safe arrived at Hickory on 30 January. Salisbury, according to the evidence, is an intermediate point, within the meaning of the act, between Hickory and Thomasville. The defendant was entitled to two days at such intermediate point.  Wall-Huske Co. v. R. R.,ante, 407.
As the defendant is entitled to a deduction of two days at the intermediate point, the safe could not have arrived at Hickory in time for delivery before Sunday.  The defendant, under section 2839 of the Revisal, was not required to make delivery on Sunday, and delivery on the succeeding day is in compliance with law.
(594)    His Honor erred in not making these deductions. The judgment is reduced by them to $15, and it is so modified.
Let the costs be taxed against plaintiff and defendant equally.
This ruling renders it unnecessary to consider the interesting brief and argument of the learned counsel for defendant, in which he asks us to reconsider the judgment in Watson v. R. R., 145 N.C. 236, in regard to excluding Sundays in all cases.  A recent discussion of the subject will also be found in Sully v.. R. R., 76 S.C. 173.
Modified and affirmed. *Page 439